Citation Nr: 9925877	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-10 163 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

This matter arises from a November 1992 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied the benefit sought on appeal.  
The case was referred to the Board of Veterans' Appeals 
(Board) and the veteran appeared for a hearing before the 
undersigned Board Member sitting in Houston, in July 1993.  
The case was remanded by the Board in January 1996 and July 
1997 for additional development and is now before the Board 
for appellate review. 


FINDING OF FACT

The veteran's chronic bronchitis did not develop during 
service and was not in any way aggravated by military 
service. 


CONCLUSION OF LAW

Chronic bronchitis was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

The veteran's military entrance examination report in October 
1969 noted shortness of breath due to smoking without 
reference to bronchitis.  The remaining service medical 
records reveal that the veteran was treated on two occasions 
in 1970 for bronchitis and on several occasions in 1972 for 
upper respiratory tract infections.  His separation 
examination report in February 1972 noted no clinical 
abnormalities of the lungs.  

VA outpatient medical records show that the veteran was first 
seen for a respiratory condition in December 1982 with a 
question of bronchitis versus left lower lobe pneumonia.  A 
subsequent chest X-ray was negative.  In April 1987 he was 
diagnosed as having chronic bronchitis secondary to smoking.  
In December 1988 a septoplasty was performed to alleviate 
chronic sinusitis.  The diagnosis of bronchitis was reported 
again in February 1992, and a diagnosis of chronic 
obstructive pulmonary disease (COPD) was reported in June 
1992.  

In July 1993, the veteran appeared for a hearing before the 
undersigned Board Member sitting in Houston.  He testified 
that he did not have bronchitis prior to service and that he 
was initially treated during boot camp.  He stated that he 
was treated several times during service for bronchitis and 
upper respiratory infections.  He testified that he did not 
seek medical treatment for his condition after separation 
from service until approximately 1982, and until that time he 
took over-the-counter medications and used inhalers.  He 
stated that he saw his private family physician, Dr. Vardaman 
in 1986 or 1988 for sinus problems, but was treated for 
bronchitis only by VA physicians. 

Subsequent to the hearing, the veteran's case was remanded 
for additional development in 1996 and 1997.  A VA 
examination report of August 1996 noted a diagnosis of a 
history of chronic bronchitis with recurrence.  The reports 
of the veteran's chest X-ray and pulmonary function test were 
normal.  
In 1997, the veteran submitted a copy of a letter from a 
private allergist to Dr. Vardaman regarding an allergy 
evaluation.  The letter, dated in September 1991, indicated 
that the veteran had experienced allergy symptoms since grade 
school, including a cough, chest congestion, and occasional 
shortness of breath.  He was noted to smoke one pack of 
cigarettes per day.  The allergist reported that the veteran 
had "classic hay fever, recurrent sinusitis and secondary 
bronchitis with an occasional asthmatic component caused by a 
combination of allergy, infection and smoking."  It was 
recommended that he stop smoking immediately.

A VA examination report of September 1997, which included a 
chest X-ray and pulmonary function test, reflected a 
diagnosis of chronic bronchitis with reactive airway disease, 
chronic sinusitis, and allergic rhinitis.  The VA pulmonary 
medicine physician also offered an opinion that the veteran's 
chronic bronchitis with reactive airway disease was secondary 
to allergies which began in his early life.  The VA physician 
stated that the shortness of breath exhibited on the 
veteran's entrance examination in October 1969 was related to 
the allergies which have progressed in a normal fashion over 
a period of time.  The physician noted that chronic 
bronchitis is normally associated with reactive airway 
disease, asthma, and COPD, and is part of the normal progress 
of the veteran's disease which had not been aggravated by 
military service.  

In March 1999, the Board requested an expert medical opinion 
to determine whether the veteran's diagnosed chronic 
bronchitis began during service.  The VA pulmonologist 
reported that since the veteran had "few recurrent upper 
respiratory infections" during service, but had "several 
bouts" following service, and smoked cigarettes until 1996, 
his development of chronic bronchitis was likely the result 
of these two occurrences, and was not incurred during 
military service. 

As noted previously, service connection means that a 
particular disease, in this case chronic bronchitis, was 
incurred coincident with service, or, if preexisting, was 
aggravated therein.  38 C.F.R. § 3.303(a).  Aggravation of a 
preexisting condition is shown by an increase in the 
disability during service.  Where there is evidence of 
increased disability during service, the condition is 
presumed to have been aggravated unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut this presumption.  38 C.F.R. § 3.306(a),(b).  

The veteran asserts that he did not have a bronchial 
condition prior to service, and that it began during service.  
While the veteran is presumed to have been in sound condition 
at the time of his entrance into the military, that 
presumption may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); 
Lichtenfels v. Derwinski 1 Vet. App. 484, 486 (1991).  In the 
instant case, there is no medical evidence of record to show 
that the veteran actually had bronchitis prior to service.  
However, there remains the question of whether the veteran's 
bronchitis originated during service. 

After a review of all the evidence of record, the Board 
concludes that the veteran's chronic bronchitis did not 
develop or worsen during service.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for chronic bronchitis on any grounds.  In 
reaching this decision the Board notes that there are two 
medical statements indicating that the veteran had allergies 
prior to service and both the private allergist and the VA 
pulmonary physician have related the veteran's bronchitis to 
allergies.  Moreover, the VA physician stated that not only 
is the bronchitis secondary to the veteran's pre-existing 
allergies, but that the development of chronic bronchitis is 
part of the natural progress of the disease.  The Court of 
Appeals for Veterans Claims has held that a physician's 
"unequivocal and uncontradicted opinion" can itself serve 
as clear evidence to rebut the presumptions of soundness and 
aggravation.  (The physician found that a veteran's medical 
condition, which was not noted at enlistment, preexisted 
service, and that the worsening during service was 
commensurate with the natural progression of the condition.)  
See Harris v. West 11 Vet. App. 456, 461 (1998).  

There is also an expert medical opinion from a VA 
pulmonologist which finds no relationship between the upper 
respiratory infections during service and the chronic 
bronchitis diagnosed in 1987, more than fifteen years after 
separation.  The VA expert pulmonologist did not offer an 
opinion establishing a relationship between allergies 
reported prior to service and the subsequent development of 
chronic bronchitis, nor did he find a worsening of the 
veteran's condition during service.  Indeed, he found that 
the veteran's condition developed after separation from 
service.  

While the medical opinions regarding the etiology of the 
veteran's chronic bronchitis are not perfectly aligned, they 
all do concur with a finding that the condition was not 
incurred during service or aggravated by military service.  
Thus, as there is no medical evidence to show that the 
veteran's chronic bronchitis developed or worsened during 
service, the claim must be denied.  The Board notes that the 
only evidence to link the veteran's bronchitis to service is 
his own opinion that his condition occurred as a result of 
military service.  While the veteran is capable of providing 
testimony as to the symptoms he has suffered from that are 
observable, he is not competent to offer a medical diagnosis 
or opinion regarding the etiology of his bronchitis.  See 
Savage v. Gober, 10 Vet. App. 488, 494 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, each 
physician attributed the chronic bronchitis to smoking 
cigarettes, at least in part, in addition to the presence of 
chronic allergies.

Accordingly, the preponderance of the evidence is against 
entitlement to service connection for chronic bronchitis.

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   




ORDER

Entitlement to service connection for chronic bronchitis is 
denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

